ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-218, concluding that RICHARD P. SCHUBACH of RARITAN, who was admitted to the bar of this State in 1983, should be suspended from the practice of law for a period of three months for violating RPC l.l(a)(gross neglect), RPC 1.3(laek of diligence) and RPC 1.4(a)(failure to communicate with client);
And the Disciplinary Review Board having further concluded that respondent should be required to complete twelve hours of courses in professional responsibility within ninety days after his reinstatement to practice;
And good cause appearing;
It is ORDERED that RICHARD P. SCHUBACH is suspended from the practice of law for a period of three months and until the further Order of the Court, effective March 22, 2004; and it is further
*486ORDERED that respondent shall complete twelve hours of courses in professional responsibility approved by the Office of Attorney Ethics within ninety days after reinstatement to practice and submit proof of his successful completion thereof to the Office of Attorney Ethics; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.